       USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 1 of 11


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

RONNIE L. JACKSON                                    )
                                                     )
                       Plaintiff,                    )
                                                     )
 vs.                                                 ) CASE NO. 3:21-cv-265
                                                     )
BCI SOLUTIONS, INC.,                                 )
                                                     )
                       Defendant.                    )

                COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                       AND REQUEST FOR TRIAL BY JURY

        Plaintiff Ronnie L. Jackson (hereinafter “Jackson”), by his counsel, for his cause of

action against Defendant BCI Solutions, Inc. (hereinafter “BCI Solutions”), states as follows:

                                    I. FACTUAL ALLEGATIONS

        1.     Jackson resides in South Bend, St. Joseph County, Indiana.

        2.     Bremen Castings hired Jackson in approximately June 2017 to work at its

manufacturing facility in Bremen, Indiana. Jackson worked as a scale operator. To no avail,

Jackson made multiple reports to BCI Solutions raising both supervisor and coworker race

harassment that created for him an extremely severe and pervasive hostile work environment.

Jackson even filed a Charge of Discrimination with the EEOC while still employed, but BCI

Solutions took no effort to investigate, much less cure, the increasingly hostile work

environment Jackson was forced to work in. Finally, in October 2020, Jackson’s work

environment became so intolerable that Jackson was constructively discharged from

employment.

        3.     BCI Solutions operates its iron foundry in Bremen, Marshall County, Indiana.

                                                 1
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 2 of 11


BCI Solutions describes itself as a “manufacturer of gray & ductile iron castings for motor

vehicle parts, valves & pipe-fittings, farm machinery, internal combustion engines, measuring &

dispensing pumps, compressors, and lawn/garden equipment.”

       4.      Jackson is African American. Based upon observation and belief, Jackson was

one of only a very few African American employees working for BCI Solutions. Most

employees and certainly most managers were Caucasian.

       5.      During his employment at BCI Solutions, Jackson was discriminated against and

harassed because of his race in multiple ways, including, but not limited to, the following:

       a.      Promotions. Jackson was repeatedly passed over for promotions to Team Lead

               positions under circumstances when 1) he was filling the Team Lead position on

               an interim basis at the time the promotion decision was made, 2) Jackson was the

               most qualified and experienced candidate for the promotion, and 3) Jackson was

               the person assigned to train the less qualified Caucasian employee actually chosen

               for the promotion;

       b.      Wages. Jackson was paid less and/or not given commensurate pay increases

               when compared to his similar or less qualified Caucasian coworkers;

       c.      Harassment and Hostile Work Environment. As described in detail in the

               paragraphs below, Jackson was repeatedly subjected to supervisor and coworker

               racial harassment throughout his employment, including repeated use of racial

               slurs and actual threats of violence;

       d.      Retaliation. Jackson made multiple complaints of race discrimination to BCI

               Solutions’ human resources department, including complaints to Human


                                                 2
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 3 of 11


               Resources Manager Stan Hueni. No action was taken to investigate or cure the

               discrimination. Jackson filed an EEOC Charge of Discrimination in early

               September 2020 while he was still employed by BCI Solutions. After his formal

               race discrimination complaints, BCI Solutions sought to pretextually discipline

               Jackson for rule violations he did not commit. BCI Solutions began to scrutinize

               and watch Jackson on a constant basis. BCI Solutions actually allowed Jackson’s

               work environment to become even more hostile, to the point the work

               environment was intolerable.

       e.      Constructive Discharge. As described above, BCI Solutions permitted Jackson’s

               work environment to become more and more hostile until Jackson could take no

               other reasonable action than to quit for his own safety and personal and

               psychological well-being.

       6.      To provide more detail about Jackson’s claims based upon BCI Solutions’

discriminatory treatment in promotions, for a period of approximately two years, multiple

occasions arose in which the position of Team Leader for the team Jackson worked became

available. Jackson actually formally applied for the Team Leader position. Jackson was never

interviewed for the open Team Leader positions on any occasion the promotion was available,

however, on multiple occasions when BCI Solutions was seeking to fill the Team Lead position,

1) Jackson was assigned the task of filling the Team Lead position on an interim basis at the time

the promotion decision was made, and 2) Jackson was the most qualified and experienced

candidate for the promotion. On one occasion, rather than interview and promote Jackson to

Team Leader, BCI Solutions hired a Caucasian outside job candidate named Alan Hall for the


                                                3
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 4 of 11


job. Jackson was the person assigned to train the less qualified Caucasian employee, Alan Hall.

Mr. Hall was paid approximately $22.00 per hour to do the Team Lead job. When Jackson was

filling the Team Lead role on an interim basis, Jackson was paid a base rate between $14.00 and

$15.00 per hour (Jackson may have been paid some shift differential pay as well). Jackson was

never considered for this promotion and his application for the promotion never received any

response.

       Similarly, on a second occasion, rather than interview and promote Jackson to the vacant

Team Leader position on Jackson’s team, BCI Solutions hired a Caucasian job candidate named

“Michael V” for the job. Jackson was the person assigned to train the less qualified Caucasian

employee, Michael V. Michael V was paid significantly more to do the Team Lead job than

Jackson had been paid. When Jackson was filling the Team Lead role on an interim basis,

Jackson was again paid a base rate between $14.00 and $15.00 per hour. Jackson was never

considered for this promotion and his application for the promotion never received any response.

       Jackson made formal complaints of race discrimination to BCI Solutions human

resources department and, later, to the EEOC about the failure to even consider Jackson for the

multiple promotions to Team Lead, but no action to cure was taken.

       7.      In addition to the examples of discrimination in wages based upon race, during

       his

employment Jackson received pay increases that were smaller in amount or were delayed in

timing when compared to pay raises and pay raise amounts given by BCI Solutions to similar or

less senior Caucasian coworkers. An example of this unequal treatment in wages occurred in

early 2020. Jackson earned, but was not paid, a merit increase in his pay for his work the prior


                                                4
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 5 of 11


year. Two far less senior Caucasian coworkers, Jeremiah Thompson and Noah (last name not

known) were given merit increases in wages at that time although the two Caucasian employees

had worked only 60 days, not the entire year. In contrast, Jackson was not provided that same

(an additional $0.25/hour) merit wage increase provided to Jeremiah and Noah in 60 days until

Jackson worked for one and one-half years.

       8.      From early in his employment with BCI Solutions, a number of Jackson’s

Caucasian coworkers made repeated use of offensive racist slurs at Jackson and in the hearing of

Jackson. By far, the worst of Jackson’s racial harassers was a Caucasian employee named Ryan.

Ryan repeatedly called Jackson a “bitch ass n - - - er” to his face and in the hearing of other

coworkers. Jackson complained to human resources, including Human Resource Manager Stan

Hueni. Other than send Ryan home for part of one day, BCI Solutions took no action to fire

Ryan for his racist slurs or to protect Jackson from Ryan. The racial slurs continued and

increased, along with threats of violence. Ryan began to challenge Jackson at work to physically

fight and otherwise threaten him with violence. Ryan became so violent and agitated toward

Jackson that Ryan followed Jackson to Jackson’s home in South Bend in his vehicle after a work

shift (a distance of approximately 20 miles and a drive of 30 minutes). Ryan screamed and

challenged Jackson to fight. Jackson declined. Ryan filmed himself challenging Jackson to fight

and shared the video with other BCI Solutions coworkers on social media. Jackson reported all

of this to Human Resources Manager Stan Hueni, but BCI Solutions took no action whatsoever

to fire Ryan or to protect Jackson from further racial slurs or threats of violence.

       9.      Over the course of his BCI Solutions employment, Jackson was also harassed and

subjected to personal attacks by Jackson’s immediate supervisor, Spencer Kanarr. Kanarr would


                                                  5
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 6 of 11


seek to embarrass Jackson in front of coworkers, often calling Jackson “dumbass” or other

insults. Kanarr’s personal attacks on Jackson particularly increased after Jackson made his

initial race discrimination complaints to BCI Solutions’ human resource office. Jackson reported

Kanarr’s acts of discrimination and harassment, but no action was taken to punish Kanarr or to

protect Jackson from the increasing harassment and hostility. Kanarr did not treat the Caucasian

employees he supervised with such hostility or derision.

       10.     Jackson’s Caucasian supervisor and coworkers created a racist, hostile work

environment for Jackson, subjecting him to racist slurs, insults and threatening Jackson with

actual violence. Jackson was made to feel absolutely unwelcome because of his race. Jackson’s

racist supervisor and coworkers went out of their way to intimidate Jackson. When Jackson

sought help, through race discrimination complaints to the human resources department, the

hostility increased to the point Jackson’s physical and mental well-being were at risk and the

work conditions were so intolerable that Jackson’s only reasonable alternative was to leave work

based upon the assumption he had been constructively discharged. In fact, the refusal to take

any action to investigate Jackson’s race discrimination complaints and the refusal to investigate

or take action to protect Jackson from harassment and racial slurs were acts of retaliation by the

BCI Solutions management, taken to pressure Jackson to quit.

       11.     After Jackson made his EEOC Charge of Discrimination complaint to the EEOC

in September 2020, a man named Scott Lloyd - an employee known at the plant to be a longtime

employee and close friend of the owner, J.B. Brown - began following Jackson at work,

particularly following Jackson and watching Jackson on any type of work break (e.g., bathroom

break, drink break).


                                                 6
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 7 of 11


       12.     Jackson is bringing claims of race discrimination, racial harassment and creation

and failure to cure a racially hostile work environment, along with claims of retaliation against

BCI Solutions under Title VII of the Civil Rights Act of 1964 and under the Civil Rights Act of

1866. See 42 USC § 1981.

       13.     Jackson is seeking all available damages, including all back pay and benefits,

front pay and benefits, all other available equitable relief, and all available compensatory

damages and punitive damages. He is seeking payment of all of his reasonable attorney’s fees,

costs and expenses.

       14.     By way of this Complaint, Jackson seeks to vindicate his rights and the rights of

other African Americans to fair and equal opportunity in employment.

                               II. JURISDICTION AND VENUE

       15.     This Court has jurisdiction over the subject matter of this Complaint pursuant to

28 U.S.C. § 1331, 28 U.S.C. § 1343, 42 U.S.C § 2000e et seq, and 42 U.S.C. § 1981, as

Jackson’s Complaint raises federal questions of law.

       16.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because the unlawful

conduct alleged herein was and is now being committed in the Northern District of Indiana.

                                          III. PARTIES

       17.     At the time of his employment and his constructive discharge from employment,

Jackson was domiciled in and resided in South Bend, Indiana.

       18.     BCI Solutions employed Jackson in Bremen, Marshall County, Indiana.

                            IV. ADMINISTRATIVE COMPLIANCE

       19.     Jackson has complied with all of the administrative procedures that are conditions


                                                 7
        USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 8 of 11


precedent to the filing of this lawsuit. Jackson received his Notice of Right to Sue from the U.S.

Equal Employment Opportunity Commission. That Notice of Right to Sue is dated March 16,

2021.

                               V. STATEMENT OF CLAIMS

               A. RACE DISCRIMINATION CLAIMS UNDER 42 U.S.C. § 1981

         20.   Jackson alleges and incorporates herein by reference paragraphs 1 through 19

above.

         21.   Jackson had an employment relationship with BCI Solutions, thereby creating a

relationship that is contractual in nature between Jackson and BCI Solutions.

         22.   BCI Solutions’ discriminatory actions have violated Jackson’s rights which are

protected by the Civil Rights Act of 1866, 42 U.S.C. § 1981.

         23.   Specifically, Jackson was treated in a disparate manner in the terms, conditions

and privileges of his employment as compared to other similarly situated Caucasian co-workers.

Jackson was discriminatorily denied promotions, pay increases, was harassed and subjected to a

racially hostile work environment, was retaliated against and was ultimately constructively

discharged from employment by BCI Solutions.

         24.   As a direct and proximate result of BCI Solutions’ discriminatory practices,

Jackson has found it necessary to retain the services of an attorney and is therefore entitled to his

reasonable attorney’s fees, costs and expenses in this matter.

         25.   By way of this Complaint, Jackson specifically alleges that BCI Solutions

intentionally and/or with reckless disregard, discriminated against him in the terms, conditions

and privileges of his employment on the basis of his race. As a direct result of this


                                                  8
      USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 9 of 11


discrimination, Jackson has suffered substantial damages.

         26.    Jackson is seeking from BCI Solutions all available damages under 42 U.S.C. §

1981, including all available back pay and benefits, front pay and benefits, all available

compensatory damages, punitive damages, his attorney’s fees, expenses and costs, plus any and

all other equitable relief.

                  B. RACE DISCRIMINATION CLAIMS UNDER TITLE VII

         27.    Jackson alleges and incorporates herein by reference paragraphs 1 through 26

above.

         28.    BCI Solutions’ discriminatory actions have violated Jackson’s rights which are

protected by Title VII of the Civil Rights Act of 1964.

         29.    Specifically, Jackson was treated in a disparate manner in the terms, conditions

and privileges of his employment as compared to other similarly situated Caucasian co-workers.

Jackson was discriminatorily denied promotions, pay increases, was harassed and subjected to a

racially hostile work environment, was retaliated against and was ultimately constructively

discharged from employment by BCI Solutions.

         30.    As a direct and proximate result of BCI Solutions’ discriminatory practices,

Jackson has found it necessary to retain the services of an attorney and is therefore entitled to his

reasonable attorney’s fees, costs and expenses in this matter.

         31.    By way of this Complaint, Jackson specifically alleges that BCI Solutions

intentionally and/or with reckless disregard, discriminated against him in the terms, conditions

and privileges of his employment on the basis of his race. As a direct result of this

discrimination, Jackson has suffered substantial damages.


                                                  9
     USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 10 of 11


        32.    Jackson is seeking from BCI Solutions all available damages under Title VII,

including all available back pay and benefits, front pay and benefits, all available compensatory

damages, punitive damages, his attorney’s fees, expenses and costs, plus any and all other

equitable relief.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Ronnie L. Jackson requests the following relief:

        1.      That the Court issue a declaratory judgment deeming the actions of BCI

Solutions, Inc. to be a violation of Jackson’s rights under the Civil Rights Act of 1866 and Title

VII of the Civil Rights Act of 1964;

        2.      That the Court enjoin and restrain BCI Solutions, Inc. and all other persons acting

on its behalf from engaging in such unlawful and discriminatory practices as set forth in this

Complaint;

        3.      That the Court enter judgment in favor of Jackson and against BCI Solutions, Inc.

for all lost wages and benefits, including back pay and front pay, that the Court determines

Jackson lost as a result of BCI Solutions, Inc.’s unlawful conduct, together with all available pre-

judgment interest;

        4.      That the Court enter judgment in favor of Jackson and against BCI Solutions, Inc.

for all available compensatory damages, including, but not limited to, damages for pecuniary

losses, damages for humiliation, career disadvantage, loss of enjoyment of life, mental and

emotional stress and anguish, and future lost earnings, all together with pre-judgment interest.

Further, that the Court award Jackson punitive damages against BCI Solutions, Inc.;

        5.      That the Court award to Jackson his reasonable attorneys fees, costs and


                                                10
     USDC IN/ND case 3:21-cv-00265 document 1 filed 04/16/21 page 11 of 11


expenses;

       6.      That the Court award any and all such other and further equitable relief as may be

appropriate to fully redress the deprivation of Jackson’s rights, to prevent their reoccurrence in

the future and to protect other BCI Solutions, Inc. employees from such unlawful behavior.


                                              HASSLER KONDRAS MILLER LLP
                                              100 Cherry St.
                                              Terre Haute, Indiana 47807
                                              (812) 232-9691


                                              By /s/Robert P. Kondras, Jr.
                                                Robert P. Kondras, Jr.
                                                Attorney No. 18038-84
                                                Attorney for Plaintiff
                                                kondras@hkmlawfirm.com


                                REQUEST FOR TRIAL BY JURY

       Comes now Plaintiff Ronnie L. Jackson, by his counsel, and hereby requests a trial by

jury, on all issues which may be tried to a jury.

                                              HASSLER KONDRAS MILLER LLP
                                              100 Cherry St.
                                              Terre Haute, Indiana 47807
                                              (812) 232-9691


                                              By /s/Robert P. Kondras, Jr.
                                                Robert P. Kondras, Jr.
                                                Attorney No. 18038-84
                                                Attorney for Plaintiff
                                                kondras@hkmlawfirm.com




                                                    11
